Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. referred herein as Butler (U.S. Patent Application Publication No. 2015/0081583) in view of Todasco (U.S. Patent Application Publication No. 2016/0292635).

As to claims 1, 9 and 17, Butler teaches a method, a system and a computer program product comprising:
detecting, using the courier device, the first network information at the delivery location; (para 21, 22, after the courier starts the delivery-event the agent detects the wireless signal for a network identifier)
receiving a second network information captured by the courier device at the delivery location; (para 22)
learning the received second network information for verifying the delivery location, wherein the learned second network information is stored with the user profile. (para 22 and 64, the device compares the RF fingerprint detected to the fingerprint stored in order to determine the correct delivery location) 
Butler does not teach:
receiving a request to deliver a package to a delivery location associated with a user profile, wherein the user profile includes a first network information for verifying the delivery location; 
transmitting the user profile associated with the delivery location to a courier device, wherein the courier device is associated with a courier agent delivering the package to the delivery location;
However, Todosco teaches:
receiving a request to deliver a package to a delivery location associated with a user profile, wherein the user profile includes a first network information for verifying the delivery location; (para 52 and fig. 4)
transmitting the user profile associated with the delivery location to a courier device, wherein the courier device is associated with a courier agent delivering the package to the delivery location;(para 52)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to create a user profile that contains the user location in Butler as taught by Todasco. Motivation to do so comes from the knowledge well known in the art that doing so would make the system more efficient and faster. 
As to claims 2, 10 and 18, Butler in view of Todasco teach all the limitations of claims 1, 9 and 17 as discussed above. 
Butler further teaches:
detecting, using the courier device, the first network information and the learned second network information at a plurality of locations within proximity of the delivery location; (para 14, 21 and 22)
identifying a third network information that is unique to the delivery location; (para 47)
detecting, using the courier device, the identified third network information at a first location of the plurality of locations; (para 47 and 48, the agent detects a wireless network that is different than the saved network) 
generating a confidence score ranking of the plurality of locations as being the delivery location, wherein the first location includes a highest confidence score ranking relative to the plurality of locations based on the detected third network information; (para 47-48, the system generates a score for each network in order to determine if the detected network is the correct location or not)
in response to the first location having the highest confidence score ranking, determining the first location as the delivery location associated with the user profile. (para 47-48)
 As to claims 3 and 11, Butler in view of Todasco teach all the limitations of claims 1 and 9 as discussed above. 
Butler further teaches:
receiving a third network information captured by the courier device at the delivery location; (para 47-48)
learning the received third network information for verifying the delivery location, wherein the learned third network information is unique to the delivery location and wherein the learned third network information is stored with the user profile. (para 47-48, show that the system compares the detected networks to the stored networks in order to determine similarity)
As to claims 4, 12 and 19, Butler in view of Todasco teach all the limitations of claims 1, 9 and 17 as discussed above. 
Butler further teaches:
wherein the first network information comprises a wireless network name associated with a wireless network running at the delivery location. (para 32-40, show that the RF fingerprint includes a network name)
As to claims 5, 13 and 20, Butler in view of Todasco teach all the limitations of claims 1, 9 and 17 as discussed above. 
Butler further teaches:
wherein the learned second network information comprises a signal strength of a wireless network running at the delivery location. (para 32-40, show that the RF fingerprint includes a signal strength)
As to claims 6 and 14, Butler in view of Todasco teach all the limitations of claims 2 and 10 as discussed above. 
Butler further teaches:
wherein the identified third network information comprises a device name of an Internet of Things (IoT) device running at the delivery location. (para 55, 63 and 67, show that the RF fingerprint comprises of a router (i.e. IOT))

Allowable Subject Matter
Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628